DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
In view of the appeal brief filed on 10/27/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 17/236,089. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the claims in U.S. Patent No. 17/236,089 and the current application is that the independent claims 1 and 11 read “a plurality of optical fibers embedded into the walls of the urinary catheter” rather than “a plurality of optical fibers located in one or more lumens that pass through the urinary catheter”. In both cases, the optical fibers perform the same function and as a result the present invention is patentably indistinct from the one disclosed in U.S. Patent No. 17/236,089.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 11, 12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (U.S. Patent No 20020087079A1) in view of Daghighian (U.S. Patent No 20100010343A1) and Keppel (U.S. Patent No 20100288934 A1).
Regarding claim 1, Kaufmann discloses a catheter for detecting radiation produced by a radiation source that is controlled by an afterloader ([0009] catheters which include an array of radiation detectors that convert the radiation into electrical signals within the catheter and deliver the electrical signal to a signal processor that is outside of the catheter), the catheter comprising: 
a plurality of scintillators ([0049] at least one scintillator 56)
wherein: 
each scintillator is configured to produce light in a presence of radiation from the radiation source (paragraph 0037 in Kaufman teaches a scintillator within the catheter body detect the light produced in the scintillator and generate an electrical signal in response to light); 
each light detection unit is configured to produce an electrical signal in a presence of the light from one scintillator of the plurality of scintillators ([0037] the scintillator within the catheter body detect the light produced in the scintillator and generate an electrical signal in response to light); and 
a location of the radiation source is determined according to the electrical signals from the plurality of light detection units ([0012] the precise location and extent of the vulnerable plaque can then be assessed by imaging the gamma ray emissions or beta ray emissions of the radioisotopes using the imaging catheter with the array of radiation detectors).
Kaufman fails to teach a urinary catheter, scintillators embedded into the walls of the urinary catheter, a plurality of optical fibers embedded into the walls of the urinary catheter, each optical fiber of the plurality of optical fibers is operably coupled to a scintillator of the plurality of scintillators, each optical fiber of the plurality of optical fibers is operably coupled to a light detection unit of a plurality of light detection units, and a level of the light produced by each scintillator is proportional to a level of the radiation incident to each scintillator and a level of the electrical signal produced by each light detection unit is proportional to the light incident to each light detection unit. 
However, Daghighian teaches a level of the light produced by each scintillator is proportional to a level of the radiation incident to each scintillator and a level of the electrical signal produced by each light detection unit is proportional to the light incident to each light detection unit ([0024] a solid-state photomultiplier giving rise to a signal proportional to the energy of the radiation)
Kaufman and Daghighian are considered to be analogous to the claimed invention because both are in the same field of detecting radiation in a medical application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kaufman’s disclosure with the teachings in Daghighian to generate an electrical signal proportional to the radiation detected [0024].
Kaufman in view of Daghighian fails to teach a urinary catheter, a plurality of scintillators embedded into the walls of the urinary catheter, and a plurality of optical fibers embedded into the walls of the urinary catheter, each optical fiber of the plurality of optical fibers is operably coupled to a scintillator of the plurality of scintillators, each optical fiber of the plurality of optical fibers is operably coupled to a light detection unit of a plurality of light detection units.
However, Keppel teaches a urinary catheter ([0054] In order to detect and measure actual radiation dosage during the course of radiation therapy treatments, such as for tumors in the…prostate, for examples, an embodiment of a scintillating fiber array may be employed in vivo as a detector array), 
a plurality of scintillators embedded into the walls of the urinary catheter ([0055] a plurality of scintillating fibers 205 embedded or otherwise arranged in the walls 210 of the catheter 200) 
and a plurality of optical fibers embedded into the walls of the urinary catheter ([0057] optical fibers, light guides or wave guides may be attached to the end of each scintillating fiber 205; [0055] a plurality of scintillating fibers 205 embedded or otherwise arranged in the walls 210 of the catheter 200), 
each optical fiber of the plurality of optical fibers is operably coupled to a scintillator of the plurality of scintillators ([0057] optical fibers, light guides or wave guides may be attached to the end of each scintillating fiber 205), 
each optical fiber of the plurality of optical fibers is operably coupled to a light detection unit of a plurality of light detection units, ([0057] optical fibers, light guides or wave guides may be attached to the end of each scintillating fiber 205 to provide signals to a photo detector, photomultiplier or similar device while also permitting controlled insertion of a radiation source 115 into the inner chamber 207).

    PNG
    media_image1.png
    210
    471
    media_image1.png
    Greyscale

Kaufman and Keppel are considered analogous because both disclose devices for detecting radiation in a patient. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to design the catheter to be a urinary catheter when tumors in the prostate are being treated and to embed the scintillating elements into the walls of the catheter as well as including optical fibers that communicate signals to a photodetection unit.
Regarding claim 2, Kaufman discloses the catheter of claim 1, wherein a system comprises the catheter, the plurality of light detection units, and a processor operable to determine the location of the radiation source ([0009] catheters which include an array of radiation detectors that convert the radiation into electrical signals within the catheter and deliver the electrical signal to a signal processor).
Kaufman fails to teach a urinary catheter.
However, Keppel teaches a urinary catheter ([0054] In order to detect and measure actual radiation dosage during the course of radiation therapy treatments, such as for tumors in the…prostate, for examples, an embodiment of a scintillating fiber array may be employed in vivo as a detector array)
Kaufman and Keppel are considered analogous because both disclose devices for detecting radiation in a patient. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to design the catheter to be a urinary catheter when tumors in the prostate are being treated.
Regarding claim 4, Kaufman teaches the catheter of claim 1, wherein the plurality of light detection units are photodetectors ([0037] the radiation detectors include a scintillator coupled to a plurality of optical detectors, such as photodiodes).
Regarding claim 7, Kaufman fails to teach the catheter of claim 1, wherein the plurality of scintillators is three scintillators and the plurality of optical fibers is three optical fibers. 
Kaufman discloses the claimed invention except for specifying that the plurality of each element to be three. Kaufman merely discloses a plurality of scintillators (claim 9: wherein the scintillator comprises a plurality of scintillators, wherein each of the scintillators is coupled to at least one of the light detectors) and one optical fiber (claim 8: wherein the scintillator comprises a crystal, a plastic, a liquid, or an optical fiber).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to make the plurality of scintillators to be three scintillators and the plurality of optical fibers to be three optical fibers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 11, Kaufmann discloses a catheter, the catheter comprising: an afterloader catheter operable to carry a radiation source ([0009] catheters which include an array of radiation detectors that convert the radiation into electrical signals within the catheter and deliver the electrical signal to a signal processor that is outside of the catheter)
a plurality of scintillators ([0049] at least one scintillator 56)
wherein: each scintillator is configured to produce light in a presence of radiation from the radiation source ([0037] a scintillator within the catheter body detect the light produced in the scintillator and generate an electrical signal in response to light)
each light detection unit is configured to produce an electrical signal in a presence of the light from one scintillator of the plurality of scintillators ([0037] the scintillator within the catheter body detect the light produced in the scintillator and generate an electrical signal in response to light); 
and a location of the radiation source is determined according to the electrical signals from the plurality of light detection units ([0012] the precise location and extent of the vulnerable plaque can then be assessed by imaging the gamma ray emissions or beta ray emissions of the radioisotopes using the imaging catheter with the array of radiation detectors).
Kaufman fails to teach a urinary catheter, scintillators embedded into the walls of the urinary catheter, a plurality of optical fibers embedded into the walls of the urinary catheter, each optical fiber of the plurality of optical fibers is operably coupled to a scintillator of the plurality of scintillators, each optical fiber of the plurality of optical fibers is operably coupled to a light detection unit of a plurality of light detection units, and a level of the light produced by each scintillator is proportional to a level of the radiation incident to each scintillator and a level of the electrical signal produced by each light detection unit is proportional to the light incident to each light detection unit. 
However, Daghighian teaches a level of the light produced by each scintillator is proportional to a level of the radiation incident to each scintillator and a level of the electrical signal produced by each light detection unit is proportional to the light incident to each light detection unit ([0024] a solid-state photomultiplier “giving rise to a signal proportional to the energy of the radiation)
Kaufman and Daghighian are considered to be analogous to the claimed invention because both are in the same field of detecting radiation in a medical application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kaufman’s disclosure with the teachings in Daghighian to generate an electrical signal proportional to the radiation detected.
Kaufman in view of Daghighian fails to teach a urinary catheter, a plurality of scintillators embedded into the walls of the urinary catheter, and a plurality of optical fibers embedded into the walls of the urinary catheter, each optical fiber of the plurality of optical fibers is operably coupled to a scintillator of the plurality of scintillators, each optical fiber of the plurality of optical fibers is operably coupled to a light detection unit of a plurality of light detection units.
However, Keppel teaches a urinary catheter ([0054] In order to detect and measure actual radiation dosage during the course of radiation therapy treatments, such as for tumors in the…prostate, for examples, an embodiment of a scintillating fiber array may be employed in vivo as a detector array), 
a plurality of scintillators embedded into the walls of the urinary catheter ([0055] a plurality of scintillating fibers 205 embedded or otherwise arranged in the walls 210 of the catheter 200) 
and a plurality of optical fibers embedded into the walls of the urinary catheter ([0057] optical fibers, light guides or wave guides may be attached to the end of each scintillating fiber 205; [0055] a plurality of scintillating fibers 205 embedded or otherwise arranged in the walls 210 of the catheter 200), 
each optical fiber of the plurality of optical fibers is operably coupled to a scintillator of the plurality of scintillators ([0057] optical fibers, light guides or wave guides may be attached to the end of each scintillating fiber 205), 
each optical fiber of the plurality of optical fibers is operably coupled to a light detection unit of a plurality of light detection units, ([0057] optical fibers, light guides or wave guides may be attached to the end of each scintillating fiber 205 to provide signals to a photo detector, photomultiplier or similar device while also permitting controlled insertion of a radiation source 115 into the inner chamber 207).
Kaufman and Keppel are considered analogous because both disclose devices for detecting radiation in a patient. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to design the catheter to be a urinary catheter when tumors in the prostate are being treated and to embed the scintillating elements into the walls of the catheter as well as including optical fibers that communicate signals to a photodetection unit.
Regarding claim 12, Kaufman discloses the catheter of claim 11, wherein a system comprises the catheter, the plurality of light detection units, and a processor operable to determine the location of the radiation source, and wherein the location of the radiation source is input to an afterloader that is controlling the radiation source ([0009] catheters which include an array of radiation detectors that convert the radiation into electrical signals within the catheter and deliver the electrical signal to a signal processor).
Kaufman fails to teach a urinary catheter.
However, Keppel teaches a urinary catheter ([0054] In order to detect and measure actual radiation dosage during the course of radiation therapy treatments, such as for tumors in the…prostate, for examples, an embodiment of a scintillating fiber array may be employed in vivo as a detector array)
Kaufman and Keppel are considered analogous because both disclose devices for detecting radiation in a patient. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to design the catheter to be a urinary catheter when tumors in the prostate are being treated.
Regarding claim 14, Kaufman teaches the catheter of claim 11, wherein the plurality of light detection units are photodetectors ([0037] the radiation detectors include a scintillator coupled to a plurality of optical detectors, such as photodiodes).
Regarding claim 17, Kaufman fails to teach the catheter of claim 11, wherein the plurality of scintillators is three scintillators and the plurality of optical fibers is three optical fibers. 
Kaufman discloses the claimed invention except for specifying that the plurality of each element to be three.  Kaufman merely discloses a plurality of scintillators (claim 9: wherein the scintillator comprises a plurality of scintillators, wherein each of the scintillators is coupled to at least one of the light detectors) and one optical fiber (claim 8: wherein the scintillator comprises a crystal, a plastic, a liquid, or an optical fiber).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to make the plurality of scintillators to be three scintillators and the plurality of optical fibers to be three optical fibers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman in view of Daghighian and Keppel as applied to claims 1 and 11 above, and further in view of Norris (U.S. Patent No 0001662A).
Regarding claim 3, Kaufman teaches the catheter of claim 1, wherein a processor is configured to calculate the location of the radiation source ([0009] the present invention provides catheters which include an array of radiation detectors that convert the radiation into electrical signals within the catheter and deliver the electrical signal to a signal processor; [0012] the precise location and extent of the vulnerable plaque can then be assessed by imaging the gamma ray emissions or beta ray emissions of the radioisotopes using the imaging catheter with the array of radiation detectors). 
Kaufman fails to disclose that the location is calculated through triangulation according to the electrical signals from the plurality of light detection units. 
However, Norris discloses the process of localization through triangulation. ((col. 1 line 10) a greatly facilitated system of triangulation)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to use the method of triangulation using data from the plurality of light detection units in order to accurately determine the location of the radiation source.
Regarding claim 13, Kaufman teaches the catheter of claim 11, wherein a processor is configured to calculate the location of the radiation source ([0009] the present invention provides catheters which include an array of radiation detectors that convert the radiation into electrical signals within the catheter and deliver the electrical signal to a signal processor; [0012] the precise location and extent of the vulnerable plaque can then be assessed by imaging the gamma ray emissions or beta ray emissions of the radioisotopes using the imaging catheter with the array of radiation detectors). 
Kaufman fails to disclose that the location is calculated through triangulation according to the electrical signals from the plurality of light detection units. 
However, Norris discloses the process of localization through triangulation. ((col. 1 line 10) a greatly facilitated system of triangulation)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to use the method of triangulation using data from the plurality of light detection units in order to accurately determine the location of the radiation source.
Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman in view of Daghighian and Keppel as applied to claims 1 and 11 above, and further in view of De Vries (U.S. Patent No 10293178 B2).
Regarding claim 5, Kaufman fails to teach wherein the urinary catheter comprises a plurality of fiducial markers embedded into the walls of the urinary catheter in proximity to the plurality of scintillators. 
However, Keppel teaches a urinary catheter ([0054] In order to detect and measure actual radiation dosage during the course of radiation therapy treatments, such as for tumors in the…prostate, for examples, an embodiment of a scintillating fiber array may be employed in vivo as a detector array)
Kaufman and Keppel are considered analogous because both disclose devices for detecting radiation in a patient. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to design the catheter to be a urinary catheter when tumors in the prostate are being treated.
Kaufmann in view of Keppel fails to teach wherein the catheter comprises a plurality of fiducial markers embedded into the walls of the catheter in proximity to the plurality of scintillators. 
However, De Vries teaches a plurality of fiducial markers embedded into the walls of the urinary catheter in proximity to the plurality of scintillators ((col. 7 lines 43-45) the reference markers may be embedded within…a sidewall of the conduit). 
Kaufman and De Vries are considered to be analogous to the claimed invention because both are in the same field of detecting radiation in a medical application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to embed a plurality of fiducial markers in the walls of the catheter to provide a means of localization.
Regarding claim 6, Kaufman fails to teach wherein the plurality of fiducial markers are located via an MRI machine after the urinary catheter is placed in a patient and prior to radiation therapy. 
However, Keppel teaches a urinary catheter ([0054] In order to detect and measure actual radiation dosage during the course of radiation therapy treatments, such as for tumors in the…prostate, for examples, an embodiment of a scintillating fiber array may be employed in vivo as a detector array)
Kaufman and Keppel are considered analogous because both disclose devices for detecting radiation in a patient. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to design the catheter to be a urinary catheter when tumors in the prostate are being treated.
Kaufman in view of Keppel fails to teach wherein the plurality of fiducial markers are located via an MRI machine after the catheter is placed in a patient and prior to radiation therapy
However, De Vries teaches wherein the plurality of fiducial markers are located via an MRI machine after the catheter is placed in a patient and prior to radiation therapy ((col. 6 lines 55-57) the reference markers associated with the conduit may be detected by a medical imaging system, such as magnetic resonance imaging (MRI); (col. 7 lines 53-55) reference markers may include…a radiopaque printed pattern). 
Kaufman and De Vries are considered to be analogous to the claimed invention because both are in the same field of detecting radiation in a medical application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect a radiopaque marker such as the ones taught in De Vries through MRI to arrive at the claimed invention.
Regarding claim 15, Kaufman fails to teach wherein the urinary catheter comprises a plurality of fiducial markers embedded into the walls of the urinary catheter in proximity to the plurality of scintillators. 
However, Keppel teaches a urinary catheter ([0054] In order to detect and measure actual radiation dosage during the course of radiation therapy treatments, such as for tumors in the…prostate, for examples, an embodiment of a scintillating fiber array may be employed in vivo as a detector array)
Kaufman and Keppel are considered analogous because both disclose devices for detecting radiation in a patient. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to design the catheter to be a urinary catheter when tumors in the prostate are being treated.
Kaufmann in view of Keppel fails to teach wherein the catheter comprises a plurality of fiducial markers embedded into the walls of the catheter in proximity to the plurality of scintillators. 
However, De Vries teaches a plurality of fiducial markers embedded into the walls of the urinary catheter in proximity to the plurality of scintillators ((col. 7 lines 43-45) the reference markers may be embedded within…a sidewall of the conduit). 
Kaufman and De Vries are considered to be analogous to the claimed invention because both are in the same field of detecting radiation in a medical application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to embed a plurality of fiducial markers in the walls of the catheter to provide a means of localization.
Regarding claim 16, fails to teach wherein the plurality of fiducial markers are located via an MRI machine after the urinary catheter is placed in a patient and prior to radiation therapy. 
However, Keppel teaches a urinary catheter ([0054] In order to detect and measure actual radiation dosage during the course of radiation therapy treatments, such as for tumors in the…prostate, for examples, an embodiment of a scintillating fiber array may be employed in vivo as a detector array)
Kaufman and Keppel are considered analogous because both disclose devices for detecting radiation in a patient. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to design the catheter to be a urinary catheter when tumors in the prostate are being treated.
Kaufman in view of Keppel fails to teach wherein the plurality of fiducial markers are located via an MRI machine after the catheter is placed in a patient and prior to radiation therapy
However, De Vries teaches wherein the plurality of fiducial markers are located via an MRI machine after the catheter is placed in a patient and prior to radiation therapy ((col. 6 lines 55-57) the reference markers associated with the conduit may be detected by a medical imaging system, such as magnetic resonance imaging (MRI); (col. 7 lines 53-55) reference markers may include…a radiopaque printed pattern). 
Kaufman and De Vries are considered to be analogous to the claimed invention because both are in the same field of detecting radiation in a medical application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect a radiopaque marker such as the ones taught in De Vries through MRI to arrive at the claimed invention.
Claims 8, 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman in view of Daghighian and Keppel as applied to claims 1 and 11 above, and further in view of D’Andrea (U.S. Patent No US 20160310759A1).
Regarding claim 8, Kaufman fails to teach wherein the urinary catheter comprises a balloon for maintaining one end of the urinary catheter in a patient's bladder. 
However, Keppel teaches a urinary catheter ([0054] In order to detect and measure actual radiation dosage during the course of radiation therapy treatments, such as for tumors in the…prostate, for examples, an embodiment of a scintillating fiber array may be employed in vivo as a detector array)
Kaufman and Keppel are considered analogous because both disclose devices for detecting radiation in a patient. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to design the catheter to be a urinary catheter when tumors in the prostate are being treated.
Kaufmann in view of Keppel fails to teach wherein the catheter comprises a balloon for maintaining one end of the urinary catheter in a patient's bladder.
However, D’Andrea teaches a brachytherapy catheter and mobile balloon device system is provided ([0010]). 
Kaufman and D’Andrea are considered to be analogous art because both are in the same field of catheters used in brachytherapy applications. While the application in D’Andrea slightly differs from that in Kaufman, the balloon taught by D’Andrea is capable of performing the function of the claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art to attach a balloon device system to a catheter to maintain one end of the urinary catheter in the patient’s bladder.
Regarding claim 9, Kaufman fails to teach wherein the urinary catheter comprises a balloon for expanding the urinary catheter near a tumor location. 
However, Keppel teaches a urinary catheter ([0054] In order to detect and measure actual radiation dosage during the course of radiation therapy treatments, such as for tumors in the…prostate, for examples, an embodiment of a scintillating fiber array may be employed in vivo as a detector array)
Kaufman and Keppel are considered analogous because both disclose devices for detecting radiation in a patient. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to design the catheter to be a urinary catheter when tumors in the prostate are being treated.
Kaufmann in view of Keppel fails to teach wherein the catheter comprises a balloon for expanding the urinary catheter near a tumor location. 
However, D’Andrea teaches wherein the catheter comprises a balloon for expanding the urinary catheter near a tumor location ([0010] a brachytherapy catheter and mobile balloon device system is provided; [0045] one or more radiation delivery tubes 37 are inside of the enclosed inner volume of the inflatable balloon 36. Usually, at least one of the tubes 37 extends to or is closely spaced from the distal end portion 43 of the inflatable balloon 36 to enhance radiation dosing at the distal end, which is especially desirable for cervical cancer treatment regimens).
Kaufman and D’Andrea are considered to be analogous art because both are in the same field of catheters used in brachytherapy applications. While the application in D’Andrea slightly differs from that in Kaufman, the balloon taught by D’Andrea is capable of performing the function of the claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art to attach a balloon device system to a catheter expand near the tumor location.
Regarding claim 18, Kaufman fails to teach wherein the urinary catheter comprises a balloon for maintaining one end of the urinary catheter in a patient's bladder. 
However, Keppel teaches a urinary catheter ([0054] In order to detect and measure actual radiation dosage during the course of radiation therapy treatments, such as for tumors in the…prostate, for examples, an embodiment of a scintillating fiber array may be employed in vivo as a detector array)
Kaufman and Keppel are considered analogous because both disclose devices for detecting radiation in a patient. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to design the catheter to be a urinary catheter when tumors in the prostate are being treated.
Kaufmann in view of Keppel fails to teach wherein the catheter comprises a balloon for maintaining one end of the urinary catheter in a patient's bladder.
However, D’Andrea teaches a brachytherapy catheter and mobile balloon device system is provided ([0010]). 
Kaufman and D’Andrea are considered to be analogous art because both are in the same field of catheters used in brachytherapy applications. While the application in D’Andrea slightly differs from that in Kaufman, the balloon taught by D’Andrea is capable of performing the function of the claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art to attach a balloon device system to a catheter to maintain one end of the urinary catheter in the patient’s bladder.
Regarding claim 19, Kaufman fails to teach wherein the urinary catheter comprises a balloon for expanding the catheter near a tumor location.
However, Keppel teaches a urinary catheter ([0054] In order to detect and measure actual radiation dosage during the course of radiation therapy treatments, such as for tumors in the…prostate, for examples, an embodiment of a scintillating fiber array may be employed in vivo as a detector array)
Kaufman and Keppel are considered analogous because both disclose devices for detecting radiation in a patient. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to design the catheter to be a urinary catheter when tumors in the prostate are being treated.
Kaufmann in view of Keppel fails to teach wherein the catheter comprises a balloon for expanding the catheter near a tumor location.  
However, D’Andrea teaches wherein the catheter comprises a balloon for expanding the urinary catheter near a tumor location ([0010] a brachytherapy catheter and mobile balloon device system is provided; [0045] one or more radiation delivery tubes 37 are inside of the enclosed inner volume of the inflatable balloon 36. Usually, at least one of the tubes 37 extends to or is closely spaced from the distal end portion 43 of the inflatable balloon 36 to enhance radiation dosing at the distal end, which is especially desirable for cervical cancer treatment regimens).
Kaufman and D’Andrea are considered to be analogous art because both are in the same field of catheters used in brachytherapy applications. While the application in D’Andrea slightly differs from that in Kaufman, the balloon taught by D’Andrea is capable of performing the function of the claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art to attach a balloon device system to a catheter to expand near the tumor location.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman as modified by Daghighian, Keppel, and D’Andrea as applied to claims 9 and 19 above, and further in view of Isham (U.S. Patent No 20140051968 A1).
Regarding claim 10, Kaufman fails to teach wherein the plurality of scintillators and the plurality of optical fibers are spread out when the balloon is expanded. 
However, by inspecting Figures 3-5 of the Isham disclosure, it is clear that the balloon Isham teaches would be capable of performing the application of the claimed invention, see the figure below which shows item 72 spreading out as the balloon expands and contracts. Though reference number 72 in the figures refers to a fiducial marker, this item could be interchangeable with scintillators and optical fibers. Therefore, it would be obvious to one of ordinary skill in the art to have the components of the invention spread out when the balloon expands.

    PNG
    media_image2.png
    553
    742
    media_image2.png
    Greyscale

Regarding claim 20, Kaufman fails to teach wherein the plurality of scintillators and the plurality of optical fibers are spread out when the balloon is expanded. 
However, by inspecting Figures 3-5 of the Isham disclosure, it is clear that the balloon Isham teaches would be capable of performing the application of the claimed invention, see the figure below which shows item 72 spreading out as the balloon expands and contracts. Though reference number 72 in the figures refers to a fiducial marker, this item could be interchangeable with scintillators and optical fibers. Therefore, it would be obvious to one of ordinary skill in the art to have the components of the invention spread out when the balloon expands.
Claim(s) 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman in view of Daghighian and Keppel as applied to claims 1 and 11 above above, and further in view of Dinsmore (US Patent No 6920202 B1).
	Regarding claim 21, Kaufman teaches the plurality of electrical signals ([0009] array of radiation detectors that convert the radiation into electrical signals) from the plurality of light detection units ([0037] plurality of optical detectors, such as photodiodes).
	Kaufman fails to teach a velocity of the radiation source is determined.
	However, Dinsmore teaches a velocity of the radiation source is determined ((col. 12 lines 33-57) Increasing the electron beam current results in a directly proportional increase in x-ray emission at all energies. On the other hand, a change in the acceleration voltage results in a total x-ray output variation proportional to the square of the voltage. The change in the intensity spectrum of the x-rays, caused by a change in the acceleration voltage provided by the high voltage power supply 142, is illustrated in FIG. 3(b). FIG. 3(b) shows the x-ray emission spectra for a tungsten target, at two different acceleration voltages, namely 30 keV (dotted spectrum) and 50 keV (solid spectrum). As shown in FIG. 3(b), the intensity spectrum of the x-rays is a strong function of the acceleration voltage. Any change in the acceleration voltage between the cathode and the target results in a corresponding change in the speeds with which the electrons strike the target. As the electrons strike the target, their kinetic energy is transferred to the x-ray photons. A change in accelerating voltage thus results in a change in electron kinetic energy (proportional to the square of the electron speed), which in turn results in a corresponding change in the energies of the x-ray photons emitted by the x-ray source. As illustrated in FIG. 3(b), the change in the x-ray intensity spectrum resulting from a change in the acceleration voltage is proportional to the square of the voltage, and a corresponding shift in the peak x-ray photon energy occurs).
	Kaufman and Dinsmore are considered analogous because both are concerned with radiation therapy in a patient. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to determine the velocity of the radiation through electrical signals enable the surgeon to regulate the generation and delivery of the therapeutic radiation (Dinsmore col. 3 line 57).
Regarding claim 22, Kaufman teaches the plurality of electrical signals ([0009] array of radiation detectors that convert the radiation into electrical signals) from the plurality of light detection units ([0037] plurality of optical detectors, such as photodiodes).
	Kaufman fails to teach a velocity of the radiation source is determined.
	However, Dinsmore teaches a velocity of the radiation source is determined ((col. 12 lines 33-57) Increasing the electron beam current results in a directly proportional increase in x-ray emission at all energies. On the other hand, a change in the acceleration voltage results in a total x-ray output variation proportional to the square of the voltage. The change in the intensity spectrum of the x-rays, caused by a change in the acceleration voltage provided by the high voltage power supply 142, is illustrated in FIG. 3(b). FIG. 3(b) shows the x-ray emission spectra for a tungsten target, at two different acceleration voltages, namely 30 keV (dotted spectrum) and 50 keV (solid spectrum). As shown in FIG. 3(b), the intensity spectrum of the x-rays is a strong function of the acceleration voltage. Any change in the acceleration voltage between the cathode and the target results in a corresponding change in the speeds with which the electrons strike the target. As the electrons strike the target, their kinetic energy is transferred to the x-ray photons. A change in accelerating voltage thus results in a change in electron kinetic energy (proportional to the square of the electron speed), which in turn results in a corresponding change in the energies of the x-ray photons emitted by the x-ray source. As illustrated in FIG. 3(b), the change in the x-ray intensity spectrum resulting from a change in the acceleration voltage is proportional to the square of the voltage, and a corresponding shift in the peak x-ray photon energy occurs).
	Kaufman and Dinsmore are considered analogous because both are concerned with radiation therapy in a patient. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to determine the velocity of the radiation through electrical signals enable the surgeon to regulate the generation and delivery of the therapeutic radiation (Dinsmore col. 3 line 57).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL VICTOR POPESCU whose telephone number is (571)272-7065. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL VICTOR POPESCU/Examiner, Art Unit 3793        

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793